Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Nastasi, J.), rendered August 20, 1984, convicting him of robbery in the first degree, criminal possession of a dangerous weapon in the third degree, and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The People demonstrated that the police had probable cause to arrest the defendant based upon his physical description, the description of his clothing, the defendant’s proximity to the crime scene moments after the crime was committed on an otherwise deserted street, and the statement of the complainant, who was riding with the arresting officer in a police car as he was talking to the defendant, that the defendant’s voice sounded similar to that of the robber (see, People v Mercado, 117 AD2d 627, 628-629).
We have considered the defendant’s remaining contentions and find them to be without merit. Niehoff, J. P., Rubin, Lawrence and Sullivan, JJ., concur.